ACCEPTED
                                                                                                 14-14-00142-cr
                                                                                  FOURTEENTH COURT OF APPEALS
                                                                                              HOUSTON, TEXAS
                                                                                           1/28/2015 4:52:09 PM
                                                                                            CHRISTOPHER PRINE
                                                                                                         CLERK


GERALD E. BOURQUE
      ATTORNEY AT LAW
                                                                             FILED IN
                                                                      14th
                                             24 WATERWAY AVE., SUITE 660,   COURT
                                                                          THE     OF APPEALS
                                                                              WOODLANDS, TEXAS 77380
                                                                        HOUSTON, TEXASOffice (713) 862-7766
                                                                                    Facsimile
                                                                     1/28/2015 4:52:09  PM (832) 813-0321
                                                                                   www.geraldebourque.com
                                                                     CHRISTOPHER A. PRINE
                                                                              Clerk

                                     January 28, 2015


Fourteenth Court of Appeals
301 Fannin, Suite 245
Houston, Texas 77002

      RE:    Oral Argument
             State v. Rogelio Aviles-Barroso, #14-14-00142-CR


Dear Court of Criminal Appeals:

      Attorney Holly Kuchera will appear for Appellant Rogelio Aviles-Barroso at oral

argument in the above-styled case.



                                         Sincerely,


                                         /s/ Gerald E. Bourque/s/